IN THE DISTRICT COURT OF APPEAL
                                            FIRST DISTRICT, STATE OF FLORIDA

SHERVIN SINGLETON,                          NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
      Appellant,                            DISPOSITION THEREOF IF FILED

v.                                          CASE NO. 1D13-1323

STATE OF FLORIDA,

      Appellee.
________________________/


Opinion filed July 16, 2014.

An appeal from the Circuit Court for Leon County.
William L. Gary, Judge.

Michael J. Titus, Assistant Regional Conflict Counsel, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Office of the Attorney General, Tallahassee,
for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, PADOVANO, and RAY, JJ., CONCUR.